EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an email from Aileen Koh on May 28 2021. 
	
	Please cancel claims 2, 9, and 16. 

The application has been amended as follows: 

Listing of Claims: 

(Currently Amended) A method performed at a first client device having one or more processors, memory, and a display, the method comprising:
displaying a conversation interface of an instant messaging conversation between a first user corresponding to the first client device and a second user corresponding to a second client device that is distinct from the first client device, the conversation interface including one or more previously exchanged instant messages between the first user and the second user on a social network platform;
while displaying the conversation interface of the instant messaging conversation between the first user and the second user, receiving from the first user a user request for generating a media-enhanced virtual-item-package;
in response to receiving the user request, replacing the display of the conversation interface with a virtual-item package generation; 
receiving, via the virtual-item-package generation interface, a first input from the first user, the first user input specifying one or more virtual-item-package parameters to deduct a virtual item from a virtual item account associated with the first user; 

receiving, via the virtual-item-package generation interface, a second input from the first user for recording an audio and/or video message; 
in response to receiving the second input from the first user for recording an audio and/or video message:
	displaying a progress indicator of audio and/or video recording concurrently with the one or more virtual-item-package parameters that have been entered; 
	displaying a prompt for canceling the recording with an upward swipe gesture;
capturing the audio and/or video message using a microphone or camera of the first client device; 
adding the captured audio and/or video message to the first virtual-item-package; 
in accordance with a user request to send the first virtual-item-package to the second user: 
	sending the first virtual item-package and a user account identification of the second user on the social network platform to one or more servers of the social network platform;
	replacing the display of the virtual-item-package generation interface with an updated conversation interface of the instant messaging conversation between the first user and the second user, the updated conversation interface including a new message representing the first virtual-item-package, wherein the one or more servers are configured to forward the first virtual-item-package message to the second client device corresponding to the second user, wherein the second client device is caused to:
		display the new message representing the first virtual-item-package in a corresponding conversation interface at the second client device; and			play the audio and/or video message and cause transfer of the virtual item to a virtual item account associated with the second user in response to a user selection of the first virtual-item-package; and
sending a self-destruction instruction for the audio and/or video message with the audio and/or video message, wherein the self-destruction instruction causes the second client device to delete the audio and/or video message at the second client device after a preset amount of time unless an exemption code is received from the first client device within the preset amount of time.
(Canceled)
 (Previously Presented) The method of claim 1, wherein sending the first virtual item-package and the user account identification of the second user on the social network platform to the one or more servers of the social network platform further comprises uploading the one or more virtual-item-package parameters of the first virtual item-package to the one or more servers.
(Previously Presented) The method of claim 1, wherein sending the first virtual-item-package to the one or more servers of the social network platform further comprises:
in accordance with a determination that the first virtual-item-package is prepared with a first privacy preference, uploading the audio and/or video message of the first virtual-item-package to a second server of the one or more servers that is distinct from the first server; and
in accordance with a determination that the first virtual-item-package is prepared with a second privacy preference that is distinct from the first privacy preference:
	storing the audio and/or video message locally at the first client device without uploading the audio and/or video message of the first virtual-item-package to the one or more servers, wherein the first client device directly transmits the audio and/or video message to the second client device through a peer-to-peer connection in accordance with receipt of a notification from the second server that the first virtual-item-package has been opened at the second client device. 
(Previously Presented) The method of claim 4, further comprising:
after replacing the virtual-item-package generation interface with an updated conversation interface of the instant messaging conversation, receiving a notification from the one or more servers that the first virtual-item-package is opened by the second user at the second client device; and
in response to receiving the notification: 
	in accordance with a determination that the first virtual-item-package is prepared with the second privacy preference that is distinct from the first privacy preference, initiating 
(Previously Presented) The method of claim 5, further comprising:
in response to receiving the notification: 
	in accordance with a determination that the first virtual-item-package is prepared with the first privacy preference, displaying an indication of playback progress in the representation of the first virtual-item-package in the conversation interface of the instant messaging conversation.
(Currently Amended) The method of claim 4 [[6]], wherein the sending the self-destruction instruction is 

	in accordance with a determination that the first virtual-item-package is prepared with the second privacy preference that is distinct from the first privacy preference
(Currently Amended) A first client device, comprising:
a display;
one or more processors; 
memory; and 
a plurality of instructions stored in the memory, wherein the instructions, when executed by the one or more processors, cause the one or more processors to perform operations comprising:
	displaying a conversation interface of an instant messaging conversation between a first user corresponding to the first client device and a second user corresponding to a second client device that is distinct from the first client device, the conversation interface including one or more previously exchanged instant messages between the first user and the second user on a social network platform;

	in response to receiving the user request, replacing the display of the conversation interface with a virtual-item package generation interface; 
	receiving, via the virtual-item-package generation interface, a first input from the first user, the first user input specifying one or more virtual-item-package parameters to deduct a virtual item from a virtual item account associated with the first user; 
	generating a first virtual-item-package in accordance with the deducted virtual item;
	receiving, via the virtual-item-package generation interface, a second input from the first user for recording an audio and/or video message; 
in response to receiving the second input from the first user for recording an audio and/or video message:
		displaying a progress indicator of audio and/or video recording concurrently with the one or more virtual-item-package parameters that have been entered; 
		displaying a prompt for canceling the recording with an upward swipe gesture;
		capturing the audio and/or video message using a microphone or camera of the first client device; 
		adding the captured audio and/or video message to the first virtual-item-package; 
	in accordance with a user request to send the first virtual-item-package to the second user:
 		sending the first virtual item-package and a user account identification of the second user on the social network platform to one or more servers of the social network platform; and 
replacing the display of the virtual-item-package generation interface with an updated conversation interface of the instant messaging conversation between the first user and the second user, the updated conversation interface including a new message representing the first virtual-item-package, wherein the one or more servers are configured to forward the first 
		display the new message representing the first virtual-item-package in a corresponding conversation interface at the second client device; and			play the audio and/or video message and cause transfer of the virtual item to a virtual item account associated with the second user in response to a user selection of the first virtual-item-package; and
	sending a self-destruction instruction for the audio and/or video message with the audio and/or video message, wherein the self-destruction instruction causes the second client device to delete the audio and/or video message at the second client device after a preset amount of time unless an exemption code is received from the first client device within the preset amount of time.
(Canceled) 
(Previously Presented) The first client device of claim 8, wherein sending the first virtual item-package and the user account identification of the second user on the social network platform to the one or more servers of the social network platform further comprises uploading the one or more virtual-item-package parameters of the first virtual item-package to the one or more servers.
(Previously Presented) The first client device of claim 8, wherein sending the first virtual-item-package to the one or more servers of the social network platform further comprises:
in accordance with a determination that the first virtual-item-package is prepared with a first privacy preference, uploading the audio and/or video message of the first virtual-item-package to a second server of the one or more servers that is distinct from the first server; and
in accordance with a determination that the first virtual-item-package is prepared with a second privacy preference that is distinct from the first privacy preference:
	storing the audio and/or video message locally at the first client device without uploading the audio and/or video message of the first virtual-item-package to the one or more servers, wherein the first client device directly transmits the audio and/or video message to the second client device through a peer-to-peer connection in accordance with receipt of a 
(Previously Presented) The first client device of claim 11, the operations further comprising:
after replacing the virtual-item-package generation interface with an updated conversation interface of the instant messaging conversation, receiving a notification from the one or more servers that the first virtual-item-package is opened by the second user at the second client device; and
in response to receiving the notification: 
	in accordance with a determination that the first virtual-item-package is prepared with the second privacy preference that is distinct from the first privacy preference, initiating direct transmission of the audio and/or video message to the second client device through a peer-to-peer connection.
(Previously Presented) The first client device of claim 12, the operations further comprising:
in response to receiving the notification: 
	in accordance with a determination that the first virtual-item-package is prepared with the first privacy preference, displaying an indication of playback progress in the representation of the first virtual-item-package in the conversation interface of the instant messaging conversation.
(Currently Amended) The first client device of claim 11 [[13]], wherein the sending the self-destruction instruction is 

	in accordance with a determination that the first virtual-item-package is prepared with the second privacy preference that is distinct from the first privacy preference
(Currently Amended) A non-transitory computer-readable storage medium storing a plurality of instructions configured for execution by a first client device having a display and one or more processors, wherein the plurality of instructions cause the first client device to perform operations comprising:
displaying a conversation interface of an instant messaging conversation between a first user corresponding to the first client device and a second user corresponding to a second client device that is distinct from the first client device, the conversation interface including one or more previously exchanged instant messages between the first user and the second user on a social network platform;
while displaying the conversation interface of the instant messaging conversation between the first user and the second user, receiving from the first user a user request for generating a media-enhanced virtual-item-package;
in response to receiving the user request, replacing the display of the conversation interface with a virtual-item package generation interface; 
receiving, via the virtual-item-package generation interface, a first input from the first user, the first user input specifying one or more virtual-item-package parameters to deduct a virtual item from a virtual item account associated with the first user; 
generating a first virtual-item-package in accordance with the deducted virtual item; 
receiving, via the virtual-item-package generation interface, a second input from the first user for recording an audio and/or video message; 
in response to receiving the second input from the first user for recording an audio and/or video message:
	displaying a progress indicator of audio and/or video recording concurrently with the one or more virtual-item-package parameters that have been entered; 
	displaying a prompt for canceling the recording with an upward swipe gesture;
capturing the audio and/or video message using a microphone or camera of the first client device; 
adding the captured audio and/or video message to the first virtual-item-package; 
in accordance with a user request to send the first virtual-item-package to the second user:

	replacing the display of the virtual-item-package generation interface with an updated conversation interface of the instant messaging conversation between the first user and the second user, the updated conversation interface including a new message representing the first virtual-item-package, wherein the one or more servers are configured to forward the first virtual-item-package message to the second client device corresponding to the second user, wherein the second client device is caused to:
		display the new message representing the first virtual-item-package in a corresponding conversation interface at the second client device; and			play the audio and/or video message and cause transfer of the virtual item to a virtual item account associated with the second user in response to a user selection of the first virtual-item-package; and
sending a self-destruction instruction for the audio and/or video message with the audio and/or video message, wherein the self-destruction instruction causes the second client device to delete the audio and/or video message at the second client device after a preset amount of time unless an exemption code is received from the first client device within the preset amount of time.
(Canceled) 
(Previously Presented) The non-transitory computer-readable storage medium of claim 15, wherein sending the first virtual item-package and the user account identification of the second user on the social network platform to the one or more servers of the social network platform further comprises uploading the one or more virtual-item-package parameters of the first virtual item-package to the one or more servers.
(Previously Presented) The non-transitory computer-readable storage medium of claim 15, wherein sending the first virtual-item-package to the one or more servers of the social network platform further comprises:

in accordance with a determination that the first virtual-item-package is prepared with a second privacy preference that is distinct from the first privacy preference:
	storing the audio and/or video message locally at the first client device without uploading the audio and/or video message of the first virtual-item-package to the one or more servers, wherein the first client device directly transmits the audio and/or video message to the second client device through a peer-to-peer connection in accordance with receipt of a notification from the second server that the first virtual-item-package has been opened at the second client device. 
(Previously Presented) The non-transitory computer-readable storage medium of claim 18, the operations further comprising:
after replacing the virtual-item-package generation interface with an updated conversation interface of the instant messaging conversation, receiving a notification from the one or more servers that the first virtual-item-package is opened by the second user at the second client device; and
in response to receiving the notification: 
	in accordance with a determination that the first virtual-item-package is prepared with the second privacy preference that is distinct from the first privacy preference, initiating direct transmission of the audio and/or video message to the second client device through a peer-to-peer connection.
(Previously Presented) The non-transitory computer-readable storage medium of claim 19, the operations further comprising:
in response to receiving the notification: 
	in accordance with a determination that the first virtual-item-package is prepared with the first privacy preference, displaying an indication of playback progress in the representation of the first virtual-item-package in the conversation interface of the instant messaging conversation.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
With regards to claims (1, 8, 15) the instant claims require displaying a conversation interface of an instant messaging conversation between a first user corresponding to the first client device and a second user corresponding to a second client device, while displaying the conversation interface of the instant messaging conversation between the first user and the second user, receiving from the first user a user request for generating a media-enhanced virtual-item-package, replacing the display of the conversation interface with a virtual-item package generation; receiving, via the virtual-item-package generation interface, a first input from the first user, the first user input specifying one or more virtual-item-package parameters to deduct a virtual item from a virtual item account associated with the first user; generating a first virtual-item-package in accordance with the deducted virtual item; receiving, via the virtual-item-package generation interface, a second input from the first user for recording an audio and/or video message; displaying a progress indicator of audio and/or video recording concurrently with the one or more virtual-item-package parameters that have been entered; displaying a prompt for canceling the recording with an upward swipe gesture; capturing the audio and/or video message using a microphone or camera of the first client device; adding the captured audio and/or video message to the first virtual-item-package; sending the first virtual item-package and a user account identification of the second user on the social network platform to one or more servers of the social network platform, replacing the display of the virtual-item-package generation interface with an updated conversation interface of the instant messaging conversation between the first user and the second user, the updated conversation interface including a new message representing the first virtual-item-package, display the new message representing the first virtual-item-package in a corresponding conversation interface at the second client device; and			play the audio and/or video message and cause transfer of the virtual item to a virtual item account associated with the second user in response to a user selection of the first virtual-item-package; and sending a self-destruction instruction for the audio and/or video message with the audio and/or video message, wherein the self-destruction instruction causes the second client device to delete the audio and/or video message at the second client device after a preset amount of time unless an exemption code is received from the first client device within the preset amount of time.

for example, (“Chaudhri”, US 20170336958 A1) teaches displaying conversation interface between first and second client devices, receiving from the first user a user request for generating media virtual item package, receiving a second input from the first user for recording an audio/video message, capturing the audio and/or video message using a microphone or camera from the first device, sending the first virtual item package, and the second client device is caused to play the audio and/or video message but does not provide receiving via virtual item package generation first input from the first user to deduct virtual item from the virtual item account, adding the captured audio and/or video message to the first virtual item package, cause transfer of the virtual item to a virtual item account associated with the second user, displaying a progress indicator of audio and/or video recording concurrently with the one or more virtual item package, and sending self-destruction for audio and/or video message to delete the message at the second device after preset amount of time. 
(“DeMattei”, US 20150324858 A1) teaches receiving via the virtual item package a first input from the first user to deduct a virtual item from the first user account, generating a first virtual item package in accordance with the deducted virtual item, adding the captured audio and /or video message to the first virtual item package, display the new message in corresponding conversation interface to the second client device, and cause transfer of the virtual item associated with the second user, but does not provide displaying a progress indicator of audio and/or video recording concurrently with the one or more virtual item package, and sending self-
Furthermore, (“Mumick”, US 20140108928 A1) teaches displaying a progress indicator of audio and/or video recording concurrently with one or more virtual item package parameters displaying a prompt for canceling the recording with an upward swipe gesture, but does not provide receiving via the virtual item package a first input from the first user to deduct a virtual item from the first user account, generating a first virtual item package in accordance with the deducted virtual item, adding the captured audio and /or video message to the first virtual item package, display the new message in corresponding conversation interface to the second client device, and cause transfer of the virtual item associated with the second user, and sending self-destruction for audio and/or video message to delete the message at the second device after preset amount of time. 
Furthermore, (“Siwik”, US 20140310780 A1) teaches sending self-destruction for audio and/or video message to delete the message at the second device after preset amount of time, but does not provide displaying a progress indicator of audio and/or video recording concurrently with one or more virtual item package parameters displaying a prompt for canceling the recording with an upward swipe gesture, but does not provide receiving via the virtual item package a first input from the first user to deduct a virtual item from the first user account, generating a first virtual item package in accordance with the deducted virtual item, adding the captured audio and /or video message to the first virtual item package, display the new message in corresponding conversation interface to the second client device, and cause transfer of the virtual item associated with the second user. Thus, no other prior art of record fairly teaches or suggests the instant claim, as a whole.

Claims 3-7, 10-14 and 17-20, include the above-described allowable subject matter for being dependent on independent claim(s) (1, 8, 15)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FADI HAJ SAID whose telephone number is (571)272-2833.  The examiner can normally be reached on 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FADI HAJ SAID/Examiner, Art Unit 2444                                                                                                                                                                                                                                                                                                                                                                                                             /JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444